Citation Nr: 0736422	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity, to include as secondary 
to the veteran's service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, to include as secondary 
to the veteran's service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina and a July 2002 rating decision 
issued by the Winston-Salem, North Carolina VARO.  The Board 
remanded this case for further development in May 2004.

The claims of service connection for right and left lower 
extremity peripheral vascular disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's cervical spine disorder was not first manifest 
in service and has not been shown by post-service evidence to 
be etiologically related to service.




CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2002.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
Moreover, further VCAA letters were also issued in May 2004 
and February 2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
March 2006 letter.  
Although this letter was not followed up by a readjudication, 
any deficiencies of such notification would not be 
prejudicial because as this case involves only a service 
connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing the etiology of the 
claimed cervical spine disorder.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that an October 1968 treatment note indicates 
that he reported experiencing a sore throat, headache, and 
neck discomfort.  He was diagnosed with an upper respiratory 
infection.  In September 1969 he complained of pain affecting 
his upper left back with certain movements of his head and 
left arm.  He was seen in January 1976 with complaints of 
mild neck soreness following exercise, as well as malaise, 
febrile episodes and nausea but was diagnosed with 
gastrointestinal viral syndrome.  

Both the Report of Medical History and the separation 
examination report from June 1991 are entirely negative for 
complaints of, or a diagnosis concerning, the cervical spine.  

Subsequent to service, a VA radiology report from June 1998 
confirms findings of severe mid and lower cervical 
spondylosis, with foraminal narrowing and no other focal 
process.

Pursuant to the Board's May 2004 remand, the veteran 
underwent a VA spine examination in March 2005, conducted by 
an examiner who reviewed the claims file.  Based on the 
examination findings and the claims file review, the examiner 
rendered a diagnosis of degenerative disc disease and 
degenerative joint disease of the cervical spine, with 
residuals.  As to the question of etiology, the examiner 
noted that the veteran's separation examination from service 
was essentially unremarkable for any kind of neck problems 
and that he had stated that his neck problems "did not 
really start until 1998."  As an result, the examiner 
determined that he could not connect the veteran's problems 
to service without resort to unfounded speculation.

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that 
the veteran's current and chronic cervical spine disorder was 
not shown by the medical evidence of record until June 1998, 
nearly seven years following his separation from service.  
The only medical opinion of record addressing the etiology of 
this disorder is the March 2005 VA examiner's opinion, but 
this opinion indicates that there was no basis for finding a 
causal connection between a current cervical spine disorder 
and service.  Consequently, the Board does not find that the 
competent medical evidence of record supports the veteran's 
claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion.  During his January 
2003 hearing, the veteran testified that the left shoulder 
and back problems in service represented the onset of his 
cervical spondylosis and that his neck symptoms had persisted 
since that time.
  
Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the absence of treatment 
for a chronic cervical spine disorder either in service or 
soon thereafter and by the negative findings from the March 
2005 VA examination.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a cervical spine 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

In the May 2004 remand, the Board requested that the veteran 
be afforded a VA examination to address whether it was at 
least as likely as not that his bilateral lower extremity 
peripheral vascular disease was either etiologically related 
to service or chronically worsened by his service-connected 
type II diabetes mellitus.  The Board also requested that the 
veteran be notified of the provisions of 38 C.F.R. § 3.310, 
regarding claims for service connection for disorders as 
secondary to other, service-connected disorders.

The veteran underwent the requested VA arteries and veins 
examination in March 2005.  The examination report, however, 
contains opinions that are insufficient given the Board's 
specific requests.  First, the examiner diagnosed left-sided 
peripheral vascular disease, with a normal pulse on the right 
side, but went on to state that the veteran had previously 
been found to have "clinically significant symptomatology in 
the lower extremities" (emphasis added).  Taken together, 
these findings leave unresolved the question of current and 
chronic right lower extremity peripheral vascular disease, 
particularly in view of prior treatment for such a disorder.

Moreover, in terms of a service-related etiology, the 
examiner confusingly noted that he could not say "that this 
condition existed at the time of his discharge or that it is 
necessarily related to his period of service with resort to 
unfounded speculation."  Similarly, in terms of secondary 
service connection, the examiner stated that "diabetes 
certainly has an effect of peripheral vascular disease and it 
can make it worse but to a degree which cannot be stated, 
again, without resort to unfounded speculation."  These 
opinions are largely non-responsive to the Board's remand 
requests, and a more thorough examination with more definite 
opinions is thus warranted.

The necessity for specific findings as to claimed secondary 
service connection is underscored by recent revisions to 
38 C.F.R. § 3.310.  VA has recently added new provisions of 
38 C.F.R. § 3.310(b) to conform the regulation to the holding 
of Allen v. Brown, 7 Vet. App. 439, 448 (1995).  71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

To date, the veteran's claims has not been considered under 
these new regulations, which may have a substantial impact on 
the ultimate disposition of the claims.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his bilateral lower extremity 
peripheral vascular disease.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the veteran's 
claimed left and right lower extremity 
peripheral vascular disease.  If no such 
current disease is present on the right, 
the examiner should so state 
specifically.  The examiner is also 
requested to offer an opinion for each 
diagnosed disorder as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder (1) is etiologically related to 
service, or (2) was caused or permanently 
worsened as a result of the veteran's 
type II diabetes mellitus.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
service connection for right and left 
lower extremity peripheral vascular 
disease should be readjudicated.  These 
claims should be considered on a 
secondary service connection basis 
pursuant to the revised provisions of 
38 C.F.R. § 3.310, as the veteran has 
claimed these disorders to be secondary 
to his service-connected type II diabetes 
mellitus.  If the determination of either 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


